Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response (arguments, no substantive amendments; however, the technical amendment has overcome the previous objection) are acknowledged.  If desired, the examiner invites applicant to schedule an interview, to further open this dialogue and explore options to advance prosecution on the merits (see response to arguments section below).
Previously Noted:  Applicant’s filing of the new IDS has necessitated the modification of the obviousness rejection and present final rejection.  The IDS was filed on 4/1/19, following the interview of 3/29/19 that an Office action was being sent (posted 3/30/19) based on the references discussed in the interview.  Specifically, the Westwick et al. reference (U.S. Patent Application No. 20060094682) is cited.  The Westwick reference was not raised or discussed during the interview.  Westwick (published in 2006) teach administering any Src protein tyrosine kinase inhibitor to treat obesity (see claims, 1, 4, abstract, para 39).  Previous primary reference Xie et al. (published in 2014) teach elected peptide SEQ ID NO: 1 is an Src protein tyrosine kinase inhibitor.   Thus, based on Westwick, it would have been prima facie obvious to select any known src protein tyrosine kinase inhibitor to treat obesity, absent evidence to the contrary as the obviousness rejection has been modified below.  
	Any rejection/objection no longer present has been overcome by amendment and/or argument thereto.
	It is noted with the amendment that any fragments/variants of elected peptide SEQ ID NO: 1 have not been examined on the merits, as only elected peptide SEQ ID NO: 1 remains 
	The examiner is open to interview at any time to advance prosecution on the merits.

Election/Restrictions, Maintained
Applicant’s election without traverse of Group I, claims 1-13, as drawn to elected peptide SEQ ID NO: 1, in the reply filed on 3/1/19 is acknowledged.
	Claims 1, 3-13 read on the elected invention.
	Claim 14-18 are withdrawn as being drawn to non-elected subject matter.
	5 PEPTIDES Described/Sequence List:  It is noted that peptide SEQ ID NO: 1 is the only active peptide described in the specification/sequence list.  Peptide SEQ ID NO: 5 is a combination of peptide SEQ ID NO: 1 bound to the cell penetrating peptide HIV-TAT, SEQ ID NO: 2.  SEQ ID NO: 3 is also a CPP.  SEQ ID NO: 4 is simply the N-terminal poly-lysine domain of the alpha1 subunit of Na/K-ATPase (A1N).  

Claim Rejections - 35 USC § 103 – Obviousness, Maintained, Pending Further Evidence
Claims 1 and 3-13 are drawn to elected peptide SEQ ID NO: 1 (or SEQ ID NO: 5 with SEQ ID NO: 1 conjugated to the CPP HIV TAT) and remain rejected under 35 U.S.C. 103 as being unpatentable over Westwick et al. (U.S. Patent Application No. 20060094682; new .
Regarding instant claim 1, Westwick et al. (published in 2006) teach a method of treating obesity with an Src protein tyrosine kinase inhibitor (claims 1 and 2, abstract).
1. A method of treating an individual or animal with diabetes or obesity or a metabolic syndrome, said method comprising administering to the individual or animal a therapeutically effective amount of a compound that is a protein tyrosine kinase inhibitor.

[ ]

4. The method of claim 1 or claim 2, wherein said treating comprises administering at least one Src kinase inhibitor to the patient.

Westwick does not teach wherein the Src kinase inhibitor is instantly elected peptide SEQ ID NO: 1.*
Regarding instant claims 1 and the elected peptide of the invention (or cell penetrating peptide attached thereto as in instant claim 3), as previously discussed, Xie teaches instantly elected peptide SEQ ID NO: 1 (peptide SEQ ID NO: 3), as well as the combination of instantly elected peptide SEQ ID NO: 1 conjugated to HIV-TAT, instant SEQ ID NO: 5 (peptide SEQ ID NO: 7, see as described at e.g. para 246, line 5 and Fig. 5A’s 2nd peptide).
Further, regarding the nexus between Westwick’s teaching of treating obesity with an Src inhibitor and selecting the Src inhibitor of Xie, Xie discloses a method for treating any Src-associated disorder (para [0167] - 'a method of treating a Src-associated disease in a mammal in need of such treatment'), comprising administering a polypeptide antagonist of a Na/K ATPase/Src receptor complex to a subject in need thereof (para [0167] - 'a method of treating a Src-associated disease in a mammal ...comprising administering a therapeutic composition ...comprises an amino acid peptide comprising a sequence ... SEQ ID NO: 3 (instantly elected SEQ ID NO: 1) ...SEQ ID NO: 7 (instant SEQ ID NO: 5 which is instantly elected SEQ ID NO: 
Thus, regarding instant claim 1, Westwick (published in 2006) teach administering any Src protein tyrosine kinase inhibitor to treat obesity (see claims, 1, 4, abstract).  Xie et al. (published in 2014) teach elected peptide SEQ ID NO: 1 is an src protein tyrosine kinase inhibitor.   Thus, based on Westwick, it would have been prima facie obvious to select any known Src protein tyrosine kinase inhibitor to treat obesity, including elected peptide SEQ ID NO: 1 of Xie, absent evidenced to the contrary as the obviousness rejection has been modified below.  
	Instant claim 2 is taught by Xie (peptide SEQ ID NO: 3), which teaches instantly elected peptide SEQ ID NO: 1.
	Instant claim 3 is taught by Xie (peptide SEQ ID NO: 7, see as described at e.g. para 246, line 5 and Fig. 5A’s 2nd peptide), which teaches the combination of instantly elected peptide SEQ ID NO: 1 to HIV-TAT (instant SEQ ID NO: 5), a cell penetrating peptide.
	Instant claim 4 is taught by Xie, which teaches administration of instant peptide SEQ ID NO: 1/5 is open to any route/means (para’s 124, 144, and 147), including subcutaneous injection (para 64 and 227).
	Instant claims 5-13 are intrinsically/inherently taught by the reference combination above, as instant claims 5-13 are all drawn to natural pathophysiological events (lipids, 
Based on the teachings of the reference(s), one of ordinary skill in this art at the time of the invention, would have had the rationale and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.  
[Note:  The terms Src and c-src (as mentioned in the abstract Westwick) are used interchangeably and art-recognized as describing the same thing protein tyrosine kinase.  If needed, simply see evidentiary reference to this effect (p. 7, middle, opening lines):  “Proto-oncogene tyrosine-protein kinase Src, also known as proto-oncogene c-Src or simply c-Src, is a non-receptor tyrosine kinase protein that in humans is encoded by the SRC gene.  This protein phosphorylates specific tyrosine residues in other tyrosine kinases.”  Proto-oncogene tyrosine-protein kinase Src.  Last edited on 7 December 2019. https://en.wikipedia.org/wiki/Proto-oncogene_tyrosine-protein_kinase_Src.].
Response to Arguments/Amendments
	Applicant’s arguments (no substantive amendments) have been fully weighed but are not yet found persuasive based on the teachings of Westbrook in view of Xie. (The examiner is open to further interview as needed to discuss this disposition once applicant has reviewed the below).  Applicant’s position is that a simple substitution rationale underpinning the prima facie case of obviousness has not been established because there is no reasonable expectation of success that the peptide compound NaKtide of Xie (published 2014), would have a reasonable expectation of treating obesity based on the teachings of Westbrook (published 2006, applicant’s earlier work), because the latter was drawn to small molecule compounds of different structure which applicant asserts act through a different pathway.  The examiner turns to the following passages within the prior art of record, against that long established that any prior art reference is good for all that it teaches:
Westbrook describes compounds that inhibit Lyn, an Src family protein tyrosine kinase (see claims 1-3; [para 39]).

    PNG
    media_image1.png
    75
    369
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    37
    371
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    119
    367
    media_image3.png
    Greyscale

Xie describes NaKtide (presently claimed SEQ ID NO: 1) as specifically a compound that inhibits Lyn, an Src family protein tyrosine kinase  (para [0095]):  “[0095] In another aspect, there is provided herein a composition that functions as an effective Src inhibitor [ 
Based on the above, irrespective of how a compound works or the pathway involved that inhibits Lyn, an Src family protein tyrosine kinase, if a compound is known to be an inhibitor of Lyn – as NaKtide was based on Xie – then Westbrook teaches the use of any compound that can inhibit Lyn.  The fact that NaKtide had not yet been discovered at the time of Westbrook (even if looking to the evidentiary reference applicant provide based on Li et al. in 2009), Xie nevertheless later found that NaKtide inhibits Lyn. 
Therefore, based on claims 1-3 of Westbrook, if another compound (irrespective of what type of compound:  small or large molecule, peptide, etc.) is known to inhibit Lyn (such as Naktide of Xie (para [0095]), a reasonable expectation of success does appear present, that such stands to treat obesity.  [The examiner does offer to applicant that a burden is shifted to applicant here that may be worth exploring, namely absent evidence to the contrary that contrary to the teachings of Westbrook claims 1-3, that inhibitors of Lyn were not reasonably expected to treat obesity based on the state of the art at the time of Westbrook; applicant may research this possibility and if evidence is found that applicant believes counters this position, applicant may provide such, which the examiner will fully weigh).  Thus, at this writing and based on the teachings of Westbrook in view of Xie above, weighed against the arguments of record, a simple substitution rationale is presently deemed proper that another known inhibitor of Lyn such as the NaKtide of Xie could be substituted as the compound for use in the teachings of claims 1-3 of Westbrook (again, absent further evidence to the contrary).  Based on the above, the prima facie case of obviousness is maintained.
Previous Response to Arguments, Carried Over for Continuity as Still Applicable:  
prima facie obvious.  The examiner has fully weighed these arguments, the prior art and MPEP 2121.01 and 02, deemed the controlling sections on the issue at hand.  MPEP 2121.01 states:  “"Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instrumentsv.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”  Here, the prior art combination, which must be equally weighed against the state of the art as a whole and the level of predictability thereof without undue experimentation, provides the nexus as to why PHOSITA would have had a reasonable expectation of success.  Applicant may consider exploring either in the case law or relevant test data hereto (re: unpredictability) further evidence as to why such would not have been predictable and instead involve unpredictability and therefore render the prior art applied inoperative/non-enabling as to the instantly claimed invention.  The examiner is open to interview at any time to further discuss such.  However, without more and in view of MPEP 2121.01 and 02, the prima facie case of obviousness set forth in the last Office action and reasoned in the Advisory Action is maintained for the reasons of record.

Prior Art Made of Record But No Longer Needed to Be Relied Upon
	Previous secondary reference Kennedy et al. (CD36 and Na/K-ATPase-al Form a Proinflammatory Signaling Loop in Kidney. Hypertension. 2013, Vol. 61(1), p. 216-24, previously of record and also cited in the 4/1/19 IDS as well as cited/applied in the previous U.S. PCT search report/written opinion), is simply cited of record and no longer deemed needed to establish a prima facie case of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654